Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed by RCE on 10/29/2020.  No claims were added as New.  No claims were cancelled. Claims 1-7 and 9-16 are pending. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 






 
Response to Arguments
	A) Amendments and arguments regarding claim 1 for 35 USC 101 has been considered and deemed persuasive.  As a result the rejection is withdrawn.

	B) Amendments and arguments with regards to claim 16 and 35 USC 112, fourth paragraph have been considered and deemed persuasive.  As a result these rejections have been withdrawn.

	C) Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection is not the same exact rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request apparatus,” “a monitoring apparatus” and “a receiver apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 5, 7, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) in view of Curry et al. (US 2015/0067104).
As per claim 1, Mraz teaches a one-way coupling device for feedback-free transmission of data from a first network with high security requirements into a second network with low security requirements, comprising as least one processor coupled to a memory device, the at least one processor configured to provide: a request apparatus; a monitoring apparatus; and a receiver apparatus (Mraz, See Fig. 4, Elements 404, 410 and 409, respectively);
wherein the request apparatus is designed to make available a first communication connection within the first network to at least one device (Mraz, Paragraph 0041 recites “The payload repository 405 and manifest repository 406 may be hosted on the same server 404 as shown in FIG. 4, or may be hosted in physically distinct servers. In the latter case, each repository 405, 406 may be placed in different security enclaves, thereby complicating the undertaking of a would-be attacker. Also, to protect the integrity of the data source 401, one-way data links 402, 403 may optionally be placed in the two data paths connecting data source 401 to the provider server 404. As one of ordinary skill in the art may readily recognize, in a further embodiment the data paths for the unit of payload data and the manifest may share one physical connection but use separate ports.”), 
But fails to explicitly teach to request first data from the at least one device via the first communication connection and subsequently to transmit the first data via a second communication connection on a separate line loop from an interrogation interface of the request apparatus directly to an input interface of the request apparatus, wherein the separate line loop is contained only within the first network; wherein the monitoring apparatus is designed to monitor data on the separate line loop and to transfer the data to the receiver apparatus arranged in the second network to ensure a one-way transmission of data from the first network to the second network.
However, in an analogous art Curry teaches to request first data from the at least one device via the first communication connection (Curry, Paragraph 0021 recites “The Invensys Wonderware Historian works in conjunction with the ArchestrA system and acquires the process data, compresses and stores the data, and responds to requests for plant data. The Historian typically runs on a separate computer coupled to the same process control network and also positioned within the highly secure domain.”);
and subsequently to transmit the first data via a second communication connection on a separate line loop from an interrogation interface of the request apparatus directly to an input interface of the request apparatus, wherein the separate line loop is contained only within the first network (Curry, Paragraph 0025 recites “In overview, the send monitor application 305 is configured to read the ArchestrA values from ArchestrA Galaxy 302 (and/or from Wonderware Historian 303) and forward them to the one-way transfer system 306 while the receive monitor application 315 is configured to receive the ArchestrA values from the one-way transfer system 306 and write them to ArchestrA Galaxy 312 (and/or to Wonderware Historian 313).” And  Paragraph 0024 recites “In particular, one-way transfer system 306 includes a send server 307 coupled to the process control network 301 in the highly secure domain 320 via a network connection and which also is coupled to the input of one-way transfer device 308 (a one-way data link and preferably using a DualDiode device from Owl Computing Technologies, Inc.). A receive server 309 is coupled to an output of the one-way transfer device 308 and also has a network connection that is coupled to the corporate network 311 located within the less secure domain 330.”);
wherein the monitoring apparatus is designed to monitor data on the separate line loop and to transfer the data to the receiver apparatus arranged in the second network to ensure a one-way transmission of data from the first network to the second network (Curry, Paragraph 0024 recites “One-way transfer system 306 works in a manner similar to the systems shown in FIGS. 1 and 2 in that information (e.g., data) can be transferred from the send server 307 to the receive server 309 but the physical structure of one-way transfer system 306 prevents any information whatsoever from being transferred from the receive server 309 to the send server 307.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Curry’s secure one-way interface for archestra data transfer with Mraz’s system and method for modular and continuous data assurance because it offers the advantage of prevents any information whatsoever from being transferred from the receive server to the send server (Curry, Paragraph 0024).

As per claim 5, Mraz in combination with Curry teaches the one-way coupling system as claimed in claim 1, Mraz further teaches wherein the request apparatus has a memory unit for storing the first data (Mraz, Paragraph 0041 recites “The payload repository 405 and manifest repository 406 may be hosted on the same server 404 as shown in FIG. 4, or may be hosted in physically distinct servers. In the latter case, each repository 405, 406 may be placed in different security enclaves, thereby complicating the undertaking of a would-be attacker. Also, to protect the integrity of the data source 401, one-way data links 402, 403 may optionally be placed in the two data paths connecting data source 401 to the provider server 404. As one of ordinary skill in the art may readily recognize, in a further embodiment the data paths for the unit of payload data and the manifest may share one physical connection but use separate ports.”).
As per claim 7, Mraz teaches a request apparatus for a one-way coupling device for feedback-free transmission of first data from at least one device in a first network, the request apparatus designed to make available a first communication connection within the first network to the at least one device(Mraz, Paragraph 0041 recites “The payload repository 405 and manifest repository 406 may be hosted on the same server 404 as shown in FIG. 4, or may be hosted in physically distinct servers. In the latter case, each repository 405, 406 may be placed in different security enclaves, thereby complicating the undertaking of a would-be attacker. Also, to protect the integrity of the data source 401, one-way data links 402, 403 may optionally be placed in the two data paths connecting data source 401 to the provider server 404. As one of ordinary skill in the art may readily recognize, in a further embodiment the data paths for the unit of payload data and the manifest may share one physical connection but use separate ports.” And Paragraph 0043 recites “ In operation, manifest repository 406 is configured to either push the current manifest to manifest engine TX server 410, either periodically or whenever the manifest is updated. In the alternative, manifest engine TX server 410 may be configured to periodically request an updated manifest from manifest repository 406.” It should be clear that there are to connections both which are contained in a first network.  The connection between the Data source and the provider server.  And then between the provider server and the TX server ),
But fails to teach to request the first data from the at least one device via the first communication connection, and subsequently to transmit the first data via a second communication connection on a separate line loop, running outside the request apparatus, from an output interface of the request apparatus directly to an input interface of the request apparatus.
However, in an analogous art Curry teaches to request the first data from the at least one device via the first communication connection (Curry, Paragraph 0021 recites “The Invensys Wonderware Historian works in conjunction with the ArchestrA system and acquires the process data, compresses and stores the data, and responds to requests for plant data. The Historian typically runs on a separate computer coupled to the same process control network and also positioned within the highly secure domain.”),
and subsequently to transmit the first data via a second communication connection on a separate line loop, running outside the request apparatus, from an output interface of the request apparatus directly to an input interface of the request apparatus (Curry, Paragraph 0024 recites “As one of ordinary skill in the art will readily recognize, a direct two-way connection between process control network 301 and corporate network 311 can result in significant security risks. Therefore, a TCP-based one-way transfer system 306 is provided which includes an input coupled to process control network 301 and an output coupled to corporate network 311. In particular, one-way transfer system 306 includes a send server 307 coupled to the process control network 301 in the highly secure domain 320 via a network connection and which also is coupled to the input of one-way transfer device 308 (a one-way data link and preferably using a DualDiode device from Owl Computing Technologies, Inc.). A receive server 309 is coupled to an output of the one-way transfer device 308 and also has a network connection that is coupled to the corporate network 311 located within the less secure domain 330. One-way transfer system 306 works in a manner similar to the systems shown in FIGS. 1 and 2 in that information (e.g., data) can be transferred from the send server 307 to the receive server 309 but the physical structure of one-way transfer system 306 prevents any information whatsoever from being transferred from the receive server 309 to the send server 307. The send monitor application 305 and the receive monitor application 315 communicate over the respective associated networks using conventional communications protocols, e.g., TCP/IP.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Curry’s secure one-way interface for archestra data transfer with Mraz’s system and method for modular and continuous data assurance because it offers the advantage of prevents any information whatsoever from being transferred from the receive server to the send server (Curry, Paragraph 0024).

As per claim 9, Mraz teaches a method for feedback-free transmission of data from a first network with high security requirements into a second network with low security requirements, the method comprising: 
providing a first communication connection within the first network; [[requesting and]] receiving the first data from at least one device in the first network via the first communication connection (Mraz, Paragraph 0041 recites “The payload repository 405 and manifest repository 406 may be hosted on the same server 404 as shown in FIG. 4, or may be hosted in physically distinct servers. In the latter case, each repository 405, 406 may be placed in different security enclaves, thereby complicating the undertaking of a would-be attacker. Also, to protect the integrity of the data source 401, one-way data links 402, 403 may optionally be placed in the two data paths connecting data source 401 to the provider server 404. As one of ordinary skill in the art may readily recognize, in a further embodiment the data paths for the unit of payload data and the manifest may share one physical connection but use separate ports.”).
Mraz fails to explicitly teach requesting [[and receiving]] the first data from at least one device in the first network via the first communication connection and transmitting the first data in a second communication connection via a separate line loop from an output interface of the request apparatus directly to an input interface within the first network, wherein the separate line loop is contained only within the first network; monitoring the first data on the separate line loop to ensure a one-way transmission of data from the first network to the second network: and transferring the first data to a second network with lower security requirements.
However, in an analogous art Curry teaches requesting [[and receiving]] the first data from at least one device in the first network via the first communication connection (Curry, Paragraph 0021 recites “The Invensys Wonderware Historian works in conjunction with the ArchestrA system and acquires the process data, compresses and stores the data, and responds to requests for plant data. The Historian typically runs on a separate computer coupled to the same process control network and also positioned within the highly secure domain.”);
And transmitting the first data in a second communication connection via a separate line loop from an output interface of the request apparatus directly to an input (Curry, Paragraph 0025 recites “In overview, the send monitor application 305 is configured to read the ArchestrA values from ArchestrA Galaxy 302 (and/or from Wonderware Historian 303) and forward them to the one-way transfer system 306 while the receive monitor application 315 is configured to receive the ArchestrA values from the one-way transfer system 306 and write them to ArchestrA Galaxy 312 (and/or to Wonderware Historian 313).” And  Paragraph 0024 recites “In particular, one-way transfer system 306 includes a send server 307 coupled to the process control network 301 in the highly secure domain 320 via a network connection and which also is coupled to the input of one-way transfer device 308 (a one-way data link and preferably using a DualDiode device from Owl Computing Technologies, Inc.). A receive server 309 is coupled to an output of the one-way transfer device 308 and also has a network connection that is coupled to the corporate network 311 located within the less secure domain 330.”);
monitoring the first data on the separate line loop to ensure a one-way transmission of data from the first network to the second network: and transferring the first data to a second network with lower security requirements (Curry, Paragraph 0024 recites “One-way transfer system 306 works in a manner similar to the systems shown in FIGS. 1 and 2 in that information (e.g., data) can be transferred from the send server 307 to the receive server 309 but the physical structure of one-way transfer system 306 prevents any information whatsoever from being transferred from the receive server 309 to the send server 307.”).


Regarding claim 16, claim 16 is directed to a computer program product associated with the method of claim 9 respectively. Claim 16 is similar in scope to claim 9, respectively, and are therefore rejected under similar rationale. 


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Fahrny et al. (US 2013/0046990).

As per claim 12, Mraz in combination with Curry teaches the method as claimed in claim 9, fails to teach wherein the first data is transmitted in encrypted form on the first communication connection and is decrypted before the transmission on the connecting loop.
However, in an analogous art Fahrny teaches wherein the first data is transmitted in encrypted form on the first communication connection and is decrypted before the transmission on the connecting loop (Fahrny, Paragraph 0036 recites “FIG. 3b illustrates some of the general elements of a computing device 300b with a stronger security profile in accordance with at least one aspect of the disclosure. The computing device 300b may be a part of one device, e.g., a smartphone, or multiple devices. The computing device 300b shown in FIG. 3b may also have many of the same features as device 200 shown in FIG. 2. For instance, device 300b may include processor 301b, ROM 302b, secure memory 303b, removable media 304b, hard drive 305b, output device 306b, output device controller 307b, input device 308b, network interface (e.g., a communication module) 309b, and security processor 311b. The security processor 311b may interface with a key ladder and crypto algorithm core 311c. The key ladder and crypto algorithm core 311c may allow for the encrypting and/or decrypting of keys/content streams without accessing the key material directly (e.g., to avoid overuse of any one key, etc.). Computing device 300b may also be in communication with a network 310b through network interface 309b. These components of device 300b may function in a similar way to the corresponding features of device 200.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Fahrny’s Authentication and binding of multiple devices with Mraz’s system and method for modular and continuous data assurance because it offers the advantage of authenticating content requests from users (Fahrny, Paragraph 0029).

As per claim 14, Mraz in combination with Curry teaches the method as claimed in claim 12, Fahrny further teaches wherein the data for transmission on the separate line loop is transmitted in encrypted form (Fahrny, Paragraph 0036 recites “FIG. 3b illustrates some of the general elements of a computing device 300b with a stronger security profile in accordance with at least one aspect of the disclosure. The computing device 300b may be a part of one device, e.g., a smartphone, or multiple devices. The computing device 300b shown in FIG. 3b may also have many of the same features as device 200 shown in FIG. 2. For instance, device 300b may include processor 301b, ROM 302b, secure memory 303b, removable media 304b, hard drive 305b, output device 306b, output device controller 307b, input device 308b, network interface (e.g., a communication module) 309b, and security processor 311b. The security processor 311b may interface with a key ladder and crypto algorithm core 311c. The key ladder and crypto algorithm core 311c may allow for the encrypting and/or decrypting of keys/content streams without accessing the key material directly (e.g., to avoid overuse of any one key, etc.). Computing device 300b may also be in communication with a network 310b through network interface 309b. These components of device 300b may function in a similar way to the corresponding features of device 200.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Fahrny’s Authentication and binding of multiple devices with Mraz’s system and method for modular and continuous data assurance because it offers the advantage of authenticating content requests from users (Fahrny, Paragraph 0029).







Claim 2, 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Brown et al. (US 2014/0208390).

As per claim 2, Mraz in combination with Curry teaches the one-way coupling system as claimed in claim 1, but fails to teach wherein the request apparatus has a first protocol unit for making available a first communication protocol for the first communication connection to the at least one device, the first communication protocol being the Open Platform Communication Unified Architecture (OPC UA) protocol. 
However, in an analogous art Brown teaches wherein the request apparatus has a first protocol unit for making available a first communication protocol for the first communication connection to the at least one device, the first communication protocol being the OPC UA protocol (Brown, Paragraph 0022 recites “As mentioned above, the OPC UA server 40 may be communicatively coupled to the controller 38 such that it may request and/or receive data from the controller 38 regarding the operational parameters of the system 10. In certain embodiments, the OPC UA server 40 may be part of the controller 38 or may be coupled to the controller 38 via a network connection (e.g., an internal network connection 41).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Brown’s System and method for enhanced control system security with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of having a secure internal connection.

As per claim 3, Mraz in combination with Curry teaches the one-way coupling system as claimed in claim 1, but fails to teach wherein the request apparatus has a second protocol unit for making available a second communication protocol for transmitting the first data via the separate line loop. 
However, in an analogous art Brown teaches wherein the request apparatus has a second protocol unit for making available a second communication protocol for transmitting the first data via the separate line loop (Brown, Paragraph 0028 recites “The communication between the OPC UA client 46 and OPC UA server 40 may be using any standard security protocol such as Transport Layer Security (TLS) or Secure Sockets Layer (SSL).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Brown’s System and method for enhanced control system security with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of having a secure internal connection.

As per claim 10, Mraz in combination with Curry teaches the method as claimed in claim 9, but fails to teach wherein a first communication protocol is the Open Platform Communication Unified Architecture (OPC UA) protocol, and is used for the first communication connection to the at least one device, and/or a second communication protocol is used for transmitting the first data via the separate line loop. 
However, in an analogous art Brown teaches wherein a first communication protocol is the OPC UA protocol, and is used for the first communication connection to the at least one device, and/or a second communication protocol is used for transmitting the first data via the separate line loop (Brown, Paragraph 0022 recites “As mentioned above, the OPC UA server 40 may be communicatively coupled to the controller 38 such that it may request and/or receive data from the controller 38 regarding the operational parameters of the system 10. In certain embodiments, the OPC UA server 40 may be part of the controller 38 or may be coupled to the controller 38 via a network connection (e.g., an internal network connection 41).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Brown’s System and method for enhanced control system security with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of having a secure internal connection.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Dawra et al. (US 2008/0036629 ).

As per claim 4, Mraz in combination with Curry teaches the one-way coupling system as claimed in claim 1, but fails to teach wherein the request apparatus has a conversion unit for converting a format for the first data.
However, in an analogous art Dawra teaches wherein the request apparatus has a conversion unit for converting a format for the first data (Dawra, Paragraph 0043 recites “FIGS. 2A and 2B depict a schematic flow chart diagram illustrating one embodiment of a method 200 for converting XML data from a source encoding format to a destination encoding format in response to a request for at least a portion of an XML file in accordance with the present invention. The method 200 begins 202 and the receive module 116 receives 204 a request for output bytes. The receive module 116 determines 206 if the request is a first request for bytes from a source XML file 126. If the receive module 116 determines 206 that the request is a first request, the receive module 116 loads 208 a byte-to-character converter 106 and a character-to-byte converter 110.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Dawra’s Apparatus, system, and method for incremental encoding conversion of XML data using java with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of converting XML data from a source encoding format to a destination encoding format in response (Dawra, Paragraph 0008).

As per claim 11, Mraz in combination with Curry teaches the method as claimed in claim 9, but fails to teach wherein a format of the first data is converted in the request apparatus, and/or the first data is stored in a memory unit.
However, in an analogous art Dawra teaches wherein a format of the first data is converted in the request apparatus, and/or the first data is stored in a memory unit (Dawra, Paragraph 0043 recites “FIGS. 2A and 2B depict a schematic flow chart diagram illustrating one embodiment of a method 200 for converting XML data from a source encoding format to a destination encoding format in response to a request for at least a portion of an XML file in accordance with the present invention. The method 200 begins 202 and the receive module 116 receives 204 a request for output bytes. The receive module 116 determines 206 if the request is a first request for bytes from a source XML file 126. If the receive module 116 determines 206 that the request is a first request, the receive module 116 loads 208 a byte-to-character converter 106 and a character-to-byte converter 110.”).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Pajjuri et al. (US 2011/0206054).

As per claim 6, Mraz in combination with Curry teaches the one-way coupling system as claimed in claim 1, but fails to teach wherein the monitoring apparatus is a data copier. 
However, in an analogous art Pajjuri teaches wherein the monitoring apparatus is a data copier (Pajjuri, Paragraph 0026 recites “Data session handling engine 116 may further include data copier and switch module 372. In one embodiment, data copier and switch module 372 is in the data path between interfaces 312, 364, 320, 368 and the other components in data session handling engine 116. Data copier and switch module 372 may function as a switch to route data to the appropriate components such as device switching monitor and control function module 374, device access software push update function module 376, data bridge function module 378 or memory 380.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Pajjuri’s Data session handling with Mraz’s system and .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Klassen et al. (US 2008/0152139).
As per claim 13, Mraz in combination with Curry teaches the method as claimed in claim 12, but fails to teach wherein the data is transmitted in unencrypted form on the separate line loop. 
However, in an analogous art Klassen teaches wherein the data is transmitted in unencrypted form on the separate line loop (Klassen, Paragraph 0037 recites “When a user of the mobile station elects to send the message pursuant to the push message service, appropriate entry is made by way of the user interface, and such inputs cause the push message operator 52 to generate a push message for application to the transmit part 38 of the transceiver circuitry. The transmit part causes the push message to be transmitted, in unencrypted form, by way of the radio air interface for delivery to the relay associated with a radio access network. Once received at the radio access network, the push message is routed therethrough and provided to the proxy server 26. The proxy server, in turn, utilizing the SSL procedure, forwards the push message onto the server 28. And, in turn, the server 28 routes the push message on to the ultimate, communication endpoint, such as the computer workstation 14, or another mobile station 12. If the communication endpoint forms another mobile station, the forwarding is carried out, for instance, by way of a proxy server associated with the endpoint mobile station.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Klassen’s Apparatus, and associated method, for communicating push message pursuant to push message service with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of providing communication mobility and communication flexibility.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al (US 2015/0358323) and Curry et al. (US 2015/0067104) and in further view of Tam et al. (US 7,656,885)

As per claim 15, Mraz in combination with Curry teaches the method as claimed in claim 9, but fails to teach wherein the first data is stored in an evaluation database in the second network and is passed on in a retrievable or automatic fashion from the evaluation database to an evaluation apparatus. 
However, in an analogous art Tam teaches wherein the first data is stored in an evaluation database in the second network and is passed on in a retrievable or automatic fashion from the evaluation database to an evaluation apparatus (Tam Col. 6 Lines 8-14 recites “Once the content is received, CG platform 200 may issue a confirmation message (e.g., e-mail, SMS message) to inform the content provider that the content has been received. Next, the workflow could proceed to the review process. During this process, the content may be examined, assessed, and either approved or rejected.” And Col. 2 Lines 9-17 recites “According to another aspect, a system for enabling exchange of content over a communications network is disclosed having a first category of users comprising wireless carriers and a second category of users comprising content providers. A content gateway platform is provided having a database for storage of content. The content providers supply content to the database for use by the wireless carriers and the content is ultimately offered to end-user customers of the wireless carriers.”). 	
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Tam’s Intermediary content gateway system and method with Mraz’s system and method for modular and continuous data assurance transmission because it offers the advantage of determining if the received data is allowed in the destination network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439